106 F.3d 401
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jean Marie MARTINEZ, Plaintiff,Clory Jane Mostek, Plaintiff-Appellant,v.PETER M. DOBRA AND ASSOCIATES, Defendant-Appellee.
No. 96-1589.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1996.

VACATED.
Before:  WELLFORD, RYAN, and SILER, Circuit Judges.

ORDER

1
Clory Jane Mostek, proceeding pro se, appeals a district court's order denying the plaintiff's motion to proceed in forma pauperis.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Only Mostek filed a notice of appeal from the district court's order.  Therefore, only Mostek is an appellant in this matter.  Fed.R.App.P. 3(c);  Torres v. Oakland Scavenger Co., 487 U.S. 312, 317-18 (1988).


3
Initially, Mostek and another plaintiff, Jean Marie Martinez, petitioned the district court for removal of a state court action brought against them by a law firm, Peter M. Dobra and Associates, who had represented them in a civil rights matter.  Rather than give reasons supporting the removal, the plaintiffs alleged civil rights claims against the Lapeer County (Michigan) Probate Court, the Lapeer Police Department and its officers, and two judges in Lapeer County, alleging that these defendants "illegally detained, arrested, searched, restrained, oppressed and assaulted" them in violation of their constitutional rights.  Along with Mostek's petition for removal was her application to proceed in forma pauperis under 28 U.S.C. § 1915.  The district court summarily denied this application with a signature and date.


4
On appeal, Mostek states that, because of her poverty, she was unable to pay the district court's filing fee.  Mostek has filed with this court an application to proceed in forma pauperis on appeal.


5
The district court's order denying Mostek's motion to proceed in forma pauperis is an appealable order, reviewable by this court.  Roberts v. United States Dist. Court, 339 U.S. 844, 845 (1950) (per curiam).  The district court is required to state the reasons underlying a denial of a party's application to proceed in forma pauperis under § 1915.  Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988).  Because the district court denied Mostek's application only by a signature and the date, it is impossible for this court to determine whether the district court abused its discretion in denying the application.  Phipps, 866 F.2d at 825.


6
Accordingly, Mostek's motion to proceed in forma pauperis on appeal is granted for the limited purpose of resolving this matter, and the district court's judgment is vacated and the case is remanded for further proceedings in accordance with this order.  Rule 9(b)(3), Rules of the Sixth Circuit.